         Case 1:21-cv-00395-PGG Document 4 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE BERNARD L. MADOFF
INVESTMENT SECURITIES LLC,
                                                                    ORDER
                                      Debtor.
                                                              21 Civ. 395 (PGG)

BAM L.P., MICHAEL MANN, and MERYL
MANN,

                                   Appellants,

                  -against-

IRVING H. PICARD, Trustee for the
Liquidation of Bernard L. Madoff Investment
Securities LLC,

                                    Appellee.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Appellants’

Amended Joint Notice of Appeal “from the Judgment entered by the Bankruptcy Court for the

Southern District of New York” (see Dkt. No. 3):

              1. Appellants’ papers are due by February 22, 2021;

              2. Appellee’s opposition is due by March 22, 2021; and

              3. Appellants’ reply, if any, is due by March 29, 2021.

Dated: New York, New York
       January 23, 2021
